Citation Nr: 0400147	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  99-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative disc disease L4-5, bulging annulus with 
deformity of the ventral thecal sac, currently rated as 40 
percent disabling.   

2.  Entitlement to an increased initial rating for right 
medial meniscal changes, (apparent) rupture of the anterior 
cruciate ligament, currently rated as 30 percent disabling.  

3.  Entitlement to an increased initial rating for right 
shoulder crepitus with scapular tendonitis, currently rated 
as 10 percent disabling.  

4.  Entitlement to an increased initial rating for meralgia 
paresthetica left lower extremity, currently rated as 0 
percent disabling or noncompensable.

5.  Entitlement to service connection for residuals of a nose 
injury.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981, and from September 1981 to September 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The issues of entitlement to an evaluation in 
excess of 30 percent, including on an extraschedular basis, 
for the service-connected right knee disorder and compensable 
evaluation for meralgia paresthetica left lower extremity, 
and service connection for residuals of a nose injury will be 
addressed in the REMAND portion of this decision.  That part 
of this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
L4-5, bulging annulus with deformity of the ventral thecal 
sac is not productive of more than severe intervertebral disc 
syndrome, with no more than recurring attacks with 
intermittent relief, there are normal sensory and 
neurological signs along with complaints of severe pain and 
discomfort; the disability has not precipitated 
incapacitating episodes having a total duration of at least 
six weeks in the past year.

2.  The veteran's service-connected right shoulder crepitus 
with scapular tendonitis is manifested by: abduction to 130 
degrees; flexion to 110 degrees; internal rotation to 90 
degrees; external rotation to 90 degrees; crepitus; 
tenderness to palpation and complaints of pain and 
discomfort.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103a, 5107 (West 2002); 38 C.F.R. § 3.159, Part 
4, including §§ 4.7, 4.71a and Diagnostic Code 5393 (2001), 
(2003).

2.  The criteria for a rating in excess of 10 percent for 
right shoulder bursitis have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103a, 5107 (2002); 38 C.F.R. § 3.159, Part 
4, including §§ 4.7, 4.71a and Diagnostic Code 5019 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in a letter furnished to the appellant and his representative 
in April 2003.  He was also provided a Statement of the Case 
(SOC) in February 2000 which reviewed the entirety of the 
evidence up to that time.  Moreover, he was provided with the 
pertinent updated criteria for claims in the June 2003 
Supplemental Statement of the Case (SSOC).  In a response to 
the SSCO, the veteran indicated that additional medical 
records do not exist relevant to his claim on appeal, he has 
no additional evidence to submit, he waived the 60 days 
following the SSOC to submit additional evidence and he 
wanted his case to go the Board for a decision at this time.  
It appears from the contentions and arguments presented by 
the appellant that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.  The VCAA-notice 
letter combined with the SOC and SSOC informed him what 
evidence and information VA had and what VA would be 
obtaining relative to his claim, and explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  The veteran wishes to proceed at this time.  
Therefore, the Board finds that the Department's duty to 
notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

With respect to VA's duty to assist, no outstanding records 
have been identified.  VA treatment records have been 
requested.  The veteran was informed of this fact.  The duty 
to assist also includes, when appropriate, the duty to 
conduct a medical examination of the claimant.  In this case, 
the RO provided the appellant VA compensation examinations in 
2000 and 2003 in connection with the development and 
adjudication of the claims on appeal.  The veteran has 
indicated no medical evidence is missing.  

The veteran indicated in July 2003 that that he wanted his 
case forwarded to the Board for a decision.  Further delay of 
the appellate review of this case by the Board would serve no 
useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.321, and Part 4 (2003).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment. Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system in self support of 
the individual. 38 C.F.R. § 4.10 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating. 38 C.F.R. § 4.7 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2 (2003).  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-127.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Degenersative Disc Disease L4-5, Bulging Annulus with 
Deformity of the Ventral Thecal Sac

The veteran injured his back in service.  The current rating 
is 40 percent under diagnostic code 5293.  Since service, he 
has had numerous VA examinations and he has received medical 
treatment at various times for his low back pain.  The 
treatment shows complaints and findings of low back pain, 
including limited range of motion and tenderness consistent 
with degenerative disc disease.  

The veteran had two recent VA examinations of his back in 
September 2000 and May 2003. In September 2000, the veteran 
had complaints of low back pain that were precipitated by 
overexertion, standing or sitting for a long time.  Pain was 
described as an 8 out of 10, 10 being the highest pain level.  
He reported he was a car mechanic but that he no longer 
worked as a mechanic because it took him too long to complete 
his work due to his pain.  He worked now loading and 
unloading stock at a retail store.  His gait was slightly 
antalgic.  Muscles of the back were within normal limits.  
Range of motion testing of the lumbosacral spine was 
conducted.  The veteran had: forward flexion to 80 degrees 
with pain at 70 degrees; backward extension to 15 degrees 
with pain at 10 degrees; lateral flexion to 30 degrees 
bilaterally; and rotation to 25 degrees bilaterally.  
Physical examination revealed tenderness, but no objective 
evidence of muscle spasm. The diagnosis was bulging lumbar 
disc disease L4, L5 with posterior disc protrusion.

In May 2003, the most recent VA examination of the veteran's 
spine was conducted.  The claims folder was reviewed.  The 
veteran complained of constant low back pain that radiated to 
his legs.  The examining physician noted that the veteran had 
been treated with physical therapy and pain medication for 
his low back pain.  MRI of the low back showed narrowing of 
the L5/S1 disc space consistent with the MRI in 2000.  Range 
of motion testing of the lumbosacral spine was conducted. The 
veteran had: forward flexion to 65 degrees; backward 
extension to 20 degrees; lateral flexion to 34 degrees left 
and 20 degrees on the right.  The physician noted that range 
of motion testing elicited pain at ends of range.  Physical 
examination revealed no objective evidence of paravertebral 
muscle spasm.  There was tenderness to palpation, and sensory 
and neurological examination relevant to the back was normal.  
The diagnosis was L4-5 disc disease with posterior disc 
protrusion.

The veteran's service-connected degenerative disc disease, 
L4-5, L5-S1, has been evaluated under Diagnostic Code (DC) 
5293 pertaining to intervertebral disc syndrome.  Up until 
September 23, 2002, DC 5293 provided that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, warrants a 40 
percent rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  Mild 
intervertebral disc syndrome is rated at 10 percent. See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Changes to this Diagnostic Code became effective September 
23, 2002.  They are as follows: Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; With incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Board is generally required to review both the pre- and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation. 

The veteran's service-connected lumbar spine disability is 
manifested by signs and symptoms consistent with a 40 percent 
evaluation at all relevant times.  That is, there are severe 
symptoms such as pain as described in the 2000 and 2003 
examinations, and there is intermittent relief.  However, 
while there is severe disease, as described in both 
examinations, there is an absence of pronounced disease which 
would leave room for little intermittent relief.  There is no 
showing of persistent symptoms compatible with neuropathy 
with characteristic pain and demonstrable muscle spasm, nor 
are there other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  In this regard, the Board 
observes that the examinations showed that the veteran was 
still able to perform considerable physical activity despite 
the symptoms, even considering the flare-ups.  Moreover, 
while the veteran demonstrated reduced range of motion on the 
examination his pain with controlled movements that still 
allow him to perform all but considerable exertional 
activity.  Thus, while the symptoms are significant, the 
frequency and severity described show that they most closely 
approximate the criteria for the 40 percent rating as opposed 
to the 60 percent rating under DC 5293, the old criteria.  
Further, no other code would provide an additional or higher 
rating.  See 38 C.F.R. § 4.71a, DC's5292, 5295, 5286, 5289.  
As to DC 5286 and DC 5289, there is an absence of marked 
deformity or unfavorable ankylosis.

Finally, as to the period of time covered by the new 
criteria, specifically, September 23, 2002, forward, the 
Board notes that the most recent examination and the reported 
manifestations reflect that there are insufficient 
incapacitation episodes as well as insufficient orthopedic 
and/or neurological abnormality to support a higher rating.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
are not shown.  Neurologic examination was normal.  There is 
no evidence of paralysis of the sciatic nerve to such a 
degree that would allow for a higher evaluation.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  In that 
regard, incomplete severe paralysis with marked atrophy is 
rated at 60 percent, while moderately severe incomplete 
paralysis is rated at 40 percent.  Complete paralysis of the 
sciatic nerve, with foot dangling and dropping, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost, is rated at 80 percent.  
The veteran has not demonstrated or described, nor does the 
evidence suggest, manifestations of this degree of severity.

The U. S. Court of Appeals for Veterans Claims held in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  However, DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation, even 
considering his attacks, under Diagnostic Code 5293.  In 
short, the evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service- 
connected degenerative disc disease under Diagnostic Code 
5293.

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities. In addition, the Board will consider 
whether the disability at issue warrants consideration of an 
extraschedular rating.  In so doing, the Board notes that the 
veteran has submitted no evidence showing that his service-
connected lumbar spine disorder has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003).

Right Shoulder

The veteran injured his right shoulder during service.  He 
has had numerous VA examinations and he has received medical 
treatment at various times.  Treatment records show 
complaints of pain and limited range of motion consistent 
with his disability.  On an April 1998 VA examination, the 
veteran reported that he was right handed. Therefore rating 
the veteran's service connected right shoulder disability 
involves rating the major extremity.

The veteran had two recent VA examinations of his service 
connected right shoulder disability in 2000 and 2003.  In 
September 2000, a VA examination of the veteran was 
conducted.  The veteran had complaints of pain in the right 
shoulder area.  There was crepitus with range of motion and 
reported tenderness with acromioclavicular range of motion.  
Muscle strength was 4/5.  Range of motion testing of the 
right shoulder was conducted.  The veteran had abduction to 
100 degrees, flexion to 125 degrees, internal rotation to 90 
degrees, and external rotation to 85 degrees.  X-ray 
examination showed a negative right shoulder.  The diagnosis 
was subjective pain, palpable crepitus and limited range of 
motion, otherwise normal right shoulder.  

In May 2003, the most recent VA examination of the veteran's 
right shoulder was conducted.  Again he had complaints of 
pain. The veteran reported that he had changed to a less 
physical job to accommodate his physical limitations.  
Strength was 4/5, tenderness was reported in the shoulder 
joint.  Range of motion testing was conducted and revealed 
the following: abduction to 130 degrees, flexion to 110 
degrees, internal rotation to 70 degrees, and external 
rotation to 70 degrees.  Pain was reported with all ranges of 
motion at the ends of the range.  There was no objective 
evidence of edema or effusion, however, there was crepitus of 
the right shoulder.  The diagnosis was AC joint widening, 
slight range of motion limitation, subjective pain, crepitus 
on examination.  X-rays showed AC joint widening but was 
otherwise unremarkable.  

The service connected right shoulder condition is rated as 
bursitis and is currently rated as 10 percent disabling.  
Diagnostic Code 5019, bursitis, instructs that the disability 
will be rated on limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5019 (2003).

Diagnostic code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

The veteran's right shoulder may be rated under diagnostic 
code 5201 for limitation of motion of the arm (shoulder).  
The condition is currently rated as 10 percent disabling, and 
a 20 percent rating contemplates the major arm being limited 
to shoulder level.  A 30 percent rating contemplates 
limitation of the major arm to midway between side and 
shoulder level, while a 40 percent rating requires limitation 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2003).  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service connected right 
shoulder.  The veteran does have crepitus and painful motion 
of his right shoulder arm.  However, he has abduction and 
flexion of the right arm to 110 and 130 degrees which 
respectively exceed shoulder height.  This is over the level 
of disability contemplated by the 10 percent disability 
level.  As such, he does not warrant an increased rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2003).

As to the aforementioned DeLuca criteria, these have been 
considered.  However, they would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation, even 
considering his complaints of pain and limitation.  In short, 
the evidence of record is consistent with the evaluations 
noted, and no more, for the veteran's service-connected right 
shoulder.

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities. In addition, the Board will consider 
whether the disability at issue warrants consideration of an 
extraschedular rating.  In so doing, the Board notes that the 
veteran has submitted no evidence showing that his service-
connected right shoulder disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1)

Additional Consideration

Finally, the appellant's complaints of discomfort and pain as 
to both disabilities have been considered and have been taken 
into account in the assignment of the disability evaluations 
currently assigned for his low back, and right shoulder.  The 
Board has considered the veteran's claim for increased 
ratings for his musculoskeletal disabilities of the low back 
and right shoulder under all appropriate diagnostic codes.  
As stated above, painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2003).  
This has been accomplished in the present case as the veteran 
is assigned at least a 10 percent disability rating for each 
of his service connected orthopedic disabilities under 
consideration.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Complaints of pain have been 
factored into the current ratings and the pain reported is 
consistent with the disability ratings assigned.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The Board finds that this is the 
case in this claim.  


ORDER

An increased rating for degenerative disc disease, bulging 
annulus L4/5, with deformity of the ventral thecal sac is 
denied.

An increased rating for right shoulder crepitus with scapular 
tendonitis is denied.


REMAND

As noted, in November 2000, the President of the United 
States signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This 
act introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  

Additional RO action is required in this matter in order to 
fulfill the VA duties set forth in the VCAA.  Service medical 
records show that the veteran injured his nose in service in 
1978 and again in 1982.  A report of examination dated in 
September 2000, contains a diagnosis of deviated nasal 
septum.  There is no indication, however, of the likelihood 
of a relationship between the current diagnosis and any 
injury in service.  Such an opinion could be helpful and 
would certainly be relevant to the claim.  

Moreover, the veteran seeks an increased rating for right 
medial meniscal changes, (apparent) rupture of the anterior 
cruciate ligament.  In a June 2003 rating decision issued 
during the course of this appeal, the RO increased the 
veteran's rating for the right knee to 30 percent, which is 
the maximum rating for that diagnostic code.  However, the 
veteran's representative has urged that an extraschedular 
rating be considered.  The rating decision that awarded the 
increased rating did not specifically indicate whether 
consideration for referral for extraschedular consideration 
had been accomplished.  As to the claim of a compensable 
rating for meralgia paresthetica, recent EMG testing was not 
dispositive due to technical factors.  The Board is of the 
impression that additional repeat testing would be helpful in 
evaluating the current manifestations of this condition.  
Moreover, current neurological clinic records should be 
obtained.  This should be addressed on REMAND.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must schedule the veteran for an 
examination of his nose.  The examiner must 
review the claims file, examine the veteran, 
and offer an opinion as to whether it is at 
least as likely as not that any current nose 
disability is at least as likely as not 
related to service, specifically to the 
injuries noted in service.  

2.  The RO must schedule the veteran for 
neurological evaluation to determine the 
current manifestations of his meralgia 
paresthetica of the left lower extremity.  
All pertinent neurological testing should be 
accomplished.

3.  The RO must obtain updated VA neurology 
clinic treatment notes.  

4.  The RO must expressly consider whether or 
not referral of the claim for increased 
rating for the right knee to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for the 
assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003) is warranted.  

5.  Readjudicate the veteran's claim of 
service connection for a nose injury and an 
increased rating for the right knee and 
meralgia paresthetica of the left lower 
extremity, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claims remain adverse to the veteran, he 
should be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



